BLACKROCK FUNDS II BlackRock GNMA Portfolio BlackRock Inflation Protected Bond Portfolio BlackRock Investment Grade Bond Portfolio (each, a “Fund” and collectively, the “Funds”) Supplement dated October 1, 2015 to the Investor and Institutional Shares Summary Prospectuses and Investor and Institutional Shares Prospectus of the Funds, each dated January 28, 2015 Effective as of October 1, 2015, BlackRock Advisors, LLC (“BlackRock”) has agreed contractually to: (i) reduce its management fee for the Funds; and (ii) cap net expenses of the Funds at lower levels for certain share classes. To achieve these expense caps, BlackRock has agreed to waive and/or reimburse fees or expenses if a Fund’s annual fund operating expenses, excluding certain expenses described in the Summary Prospectus and Prospectus, exceed a certain limit. Due to certain expense caps, the management fee reduction may not result in a decrease of total annual fund operating expenses after fee waivers and/or reimbursements. Accordingly, each Fund’s Summary Prospectus and Prospectus is amended as follows: The section entitled “Fund Overview — Key Facts About BlackRock GNMA Portfolio — Fees and Expenses of the Fund” in each of the Summary Prospectus of BlackRock GNMA Portfolio and the Prospectus of the
